As filed with the Securities and Exchange Commission on December 22, 2009 Registration Statement No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-3 REGISTRATION STATEMENT UNDER SECURITIES ACT OF BORGWARNER INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 13-3404508 (I.R.S. Employer Identification No.) 3850 Hamlin Road Auburn Hills, Michigan (248) 754-9200 (Address, Including Zip Code, and Telephone Number, including Area Code, of Registrant’s Principal Executive Offices) John J. Gasparovic Vice President, General Counsel and Secretary BorgWarner Inc. 3850 Hamlin Road Auburn Hills, Michigan (248) 754-0813 (Name, Address, Including Zip Code, and Telephone Number, including Area Code, of Administrator for Service) Copies to: Brad B. Arbuckle, Esq. Miller, Canfield, Paddock and Stone, P.L.C. 840 West Long Lake Road, Suite Troy, Michigan 48098 (248) 879-2000 Approximate date of commencement of proposed sale to the public: From time to time or at one time after the effective date of the Registration Statement as the Registrant shall determine. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.þ If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to
